Title: III. Henry Dearborn’s Reply, 10 February 1802
From: Dearborn, Henry
To: Black Hoof


            Brothers,
            Your Father the President of the United States having fully considered all that you communicated to him the other day respecting the objects of your long journey to this place, has authorized me to give you the following answer
            Brothers,
            In answer to your request respecting grants of land to your Nations and to your Interpretors, I must inform you that your Father the President does not consider himself authorized to divide the Lands of his red children or to make any particular grants to any part of them. He considers the great Chiefs and Sachems, of your several Nations when met at your great council fires as the proper persons to make such divisions and grants; and he has no doubt but they will do what is just and equitable, and make such divisions, as will be satisfactory to all respectively concerned.—
            Brothers,
            The heart of your Father the President, is pained to hear that any disputes or misunderstandings have happened between you and some of your red brethren and Mr. Wells in relation to your journey to this place—he hopes that no more disputes will happen. If you do not like Mr. Wells you can apply to your good friend General Lyman at Detroit, whose ears will ever be open to your complaints, and whose heart will ever be disposed to afford you relief and comfort—Brothers,
            The Goods to which you are annually entitled by the Treaty of Greenville, will in future be delivered in good order in the month of July or the first of August, at places where it will be convenient for you to receive them, and better provisions will be furnished for you when you are in want at any of our Posts; but you ought not to expect supplies of provisions unless you are industrious and use all the means in your power to provide for yourselves—
            Brothers,
            The great Council of the sixteen States now sitting at this place have under consideration the subject of establishing Trading houses in the country of our red brethren, North West of the Ohio, and what ever shall be agreed on by the great Council, will be strictly attended to by your Father the President—
            Brothers,
            Your Father the President will take care to have ploughs and other useful tools provided for such of his red children, as may be disposed to make a good use of them, and he will likewise furnish you with some Cattle, and other articles equally beneficial—
            Brothers
            Your Father the President is not acquainted with the situation and circumstances of the Salt Lick, you mention; but he will desire your friend Governor Harrison to attend to your request, he will know more about it. Governor Harrison, Governor St. Clair, and General Lyman will likewise be requested to punish all white people who take any of your horses, and to see that you have justice done you in all cases. And they will likewise be requested to punish every white man who shall be detected in killing your Game, or in hunting on your land without your permission, or who does any mischief to the red people. The case mentioned by you of the Child, is in a course of legal proceedings, and the interference of the President at this time would be improper—
            Brothers,
            Your Father the President will take good care of you while you stay here, and make provision for your comfortable return home. The man who came with you from Pittsburgh will return with you to that place and take care of you on the journey—
            Brothers,
            You will by the orders of the President of the United States, receive from me a written Instrument, in which your father the President promises to protect you, and all his red children of your Nations, against all wicked people, so long as you shall continue to act honestly and peacably with each other, and your white brethren—
            Brothers,
            When you are prepared to set out on your journey home, I hope that the Great Spirit will take care of you, and enable you to return in safety to your friends and families, and that you will find them all alive and in good health—
            Given under my hand and the Seal of the War Office this tenth Day of Feby. One thousand eight hundred & two.
            
              H. Dearborn
              S.W.
            
          